DISMISS; and Opinion Filed November 2, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00583-CV

                        MARJORIE WASHINGTON, Appellant
                                      V.
                    TURBO TIRES AND CARLOS MARANO, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-04710-B

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Brown, and Schenck
                                  Opinion by Justice Schenck

       Appellant’s brief in this case is overdue. By postcard dated August 6, 2015, we notified

appellant the time for filing her brief had expired. We directed appellant to file both her brief

and an extension motion within ten days. We expressly cautioned appellant that failure to file a

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed her brief, filed an extension motion, or otherwise corresponded

with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE

150583F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MARJORIE WASHINGTON, Appellant                     On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
No. 05-15-00583-CV        V.                       Trial Court Cause No. CC-14-04710-B.
                                                   Opinion delivered by Justice Schenck.
TURBO TIRES AND CARLOS MARANO,                     Justices Lang-Miers and Brown
Appellees                                          participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER that appellees Turbo Tires and Carlos Marano recover their costs, if any, of
this appeal from appellant Marjorie Washington.


Judgment entered this 2nd day of November, 2015.




                                             –3–